Case 3:19-cv-00418-REP-RCY Document 25-6 Filed 05/18/20 Page 1 of 2 PageID# 254



                                               RouJe V. Ray
                                                C\vi\ !\c^ioiri Wo. S'WcmMIS




                                 EXHIBIT F
     Case 3:19-cv-00418-REP-RCY Document 25-6 Filed 05/18/20 Page 2 of 2 PageID# 255
                       Virginia
             Department of corrections
                                                                                                    Offender Request 80i_F3A_7-i:
                Sussex II State Prison


                                                  Offender Request
DIRECTIONS
1. Fill in your Name, Number, Full Housmg Assignment                  4. Requests may be returned unanswered if addressed to
2. Please Print your request; KEEP IT BRIEF                              the wrong department or if duplicate requests are
3. Drop in the appropriate Mail Box                                      sent.
       YOUR LAST NAME                                 FIRST                   1 MI               NUMBER             BLDG/CELL


     R 0 u;e                                Uburu                             : 6 , i\3\5M5
                                                                              1
                                                                                                                  i B-l 0
      WORK ASSIGNMENT                         ASSIGNED COUNSELOR                                     TOD.AY'S DATE


                                          Owe'^                                                 -S-aq -1 ^
TO: QCounselor              (Zl Medical                Hj Personal Property              [Z Law Library            IZli^Iailroom
     n Unit Manager         [Z Mental Health           [ZlEducation                      [Z Hearings               CH Accounting
     n Ombudsman             ODentist                  IZlFood Service                   Cd Recreation             OCommissary
     n IPM-Programs Mgr. 0Chaplain                     □Workforce Specialist Q^nterprise Laundry OLaundry
     Q EBP Manager           CH Assistant Warden       □ Warden              0 Other lYlc,^SWlVAi-S.^nior CcUviS^ior
CHECK PURPOSE; CHAppointment Request (Applicable departments only.)[3Questlon/Statement
              X XA/U.S                to sicuF iAiorlCiOj as an AiVU                                          on                        ^
         1            tvp Per             I vVos Vcitl X vn<qSi/V o^-> tWe fAcisVer Pa».s ii:>r X :guSi>ecf iKS »S
Ss               X Was iA tbe fl ^sirKViVi' frcusi/k; un) V-vender                                                     May to
LAnVil                     did not                g           pl/dctr^ lot-rgc UbV) «supci X uoas                             bgctC
  j.r> V\oub>v>j Unit             (Yi ^ . lisr. .i\                                               bci-vc \n p-e          qn        m<

     .-T*" InsArucb c'->i:d Afcic .             ^*>1 p\c^.'Se Vll fvle vv/\r>^¥                  qoi oc; Vo                    I'n
         fds \io me. nt.> A ^VV^iA juV> . VVs»vH<-S >


                   DO NOT ATTACH ADDITIONAL PAGES; DO NOT WRITE BELOW THIS LINE

                                                       RESPONSE
Request sent to correct department O Yes \~\ No; Routed to:     •-J
                                                                                                          Date:

  hAf.                      Q.(lO£>rrLna -ki (A-fDrma-hgv\j-hhof T £MM \r€j0
                                              was I mf^t-TTLLrJeA^ •TtYuF v/Cn^
                  r\cr4- -fp              uocrrk. itA^ -Hve- PC>g"                                                 ^




 unvmlvi-      n ^ . '"3

(ZA' Drricla!
      U^XuJ)        4^ QjexxriSC-hO.                                        (j>-4-20(^
              Rcspunding                                                          1 )atc i»l'
